Order entered June 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00426-CV

                 IN THE INTEREST OF R.E.C. AND C.A.C., CHILDREN

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-51560-00

                                            ORDER
       The clerk’s record in this case has not been filed. By letter dated April 30, 2015, we

informed appellant that the clerk’s record had not been filed because appellant had not paid for

or made arrangements to pay for the clerk’s record. We directed appellant to file written

verification that she had paid for or made arrangements to pay for the clerk’s record or that she

had been found entitled to proceed without payment of costs. We cautioned appellant that if she

did not file the required documentation within ten days, we might dismiss the appeal without

further notice. On May 22, 2015, appellant informed the Court by letter that the clerk’s record

had been requested and that payment arrangements had been made.

       Accordingly, we ORDER the Collin County District Clerk to file, within THIRTY

DAYS of the date of this order, either (1) the clerk’s record, or (2) written verification that the

clerk’s record has not been paid for or that no payment arrangements have been made. We
caution appellant that if we receive verification that payment or payment arrangements have not

been made, we will dismiss this appeal without further notice. See TEX. R. APP. P. 37.3(b).




                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE